Citation Nr: 0427318	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  01-05 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $32,323.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
September 1976.

In a December 2000 decision, the Committee on Waivers and 
Compromises (Committee) of a Department of Veterans Affairs 
(VA) Regional Office (RO) determined that the veteran was not 
entitled to waiver of recovery of an overpayment of improved 
pension benefits in the amount of $32,323.  The veteran 
appealed to the Board of Veterans' Appeals (Board).  A Board 
hearing was conducted at the RO by the undersigned in October 
2002.  

In a May 2003 decision, the Board denied entitlement to 
waiver of recovery of an overpayment of improved pension 
benefits in the amount of $32,323, on the basis that the 
veteran had committed bad faith and that his bad faith was a 
statutory bar to waiver of recovery of an overpayment of VA 
improved pension benefits.  The veteran appealed the May 2003 
Board decision to , the United States Court of Appeals for 
Veterans Claims (the Court).  

In March 2004, the Court vacated the Board's May 2003 
decision based on a Joint Motion by VA and the veteran which 
was to the effect that the Board's May 2003 decision was in 
error because the Board had found bad faith whereas the 
Committee had not made such a finding. 


REMAND

Although the March 2004 Joint Motion did not discuss or 
acknowledge the complete procedural history of the claim 
before the Committee, the record shows that the Committee 
initially made a specific determination that there was no 
fraud, misrepresentation, or bad faith on the veteran's part 
with respect to the creation of the overpayment at issue.  
The Committee then proceeded to deny the claim on the basis 
that recovery of the overpayment of VA improved pension 
benefits would not be against equity and good conscience.  
However, the subsequent statement of the case issued by the 
Committee indicated that there was bad faith.  Therefore, the 
statement of the case did not discuss the principals of 
equity and good conscience since a finding of fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment is a statutory bar 
to waiver of an overpayment.  See 38 U.S.C.A. § 5302(a).  

It appears to the Board that regardless of whether or not an 
originating agency has found fraud, misrepresentation, or bad 
faith so as to act as a bar to waiver of an overpayment, the 
Court has held that the Board is required to review that 
determination.  Ridings v. Brown, 6 Vet.App. 544, 546 (1994).  
Therefore, it would appear that even if the originating 
agency did not find a statutory bar to waiver of recovery of 
an overpayment, the Board could nevertheless make such a 
finding of a statutory bar to waiver as part of its 
independent de novo review of that threshold question.  

At any rate, the Board believes that clarification by the 
Committee is necessary to afford the veteran due process of 
law before the Board may undertake appellate review.

Accordingly, the case is hereby REMANDED for the followings 
actions:

The Committee should review the claims 
file and clarify the basis for the denial 
of the veteran's overpayment claim; that 
is, reconcile the apparent discrepancy 
between the initial denial and the 
statement of the case.  The veteran and 
his representative should then be 
furnished an appropriate supplemental 
statement of the case setting forth the 
pertinent laws and regulations and 
reasons for the Committee's 
determination.  After the veteran is 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

 Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



